 

Case 3:18-cr-05579-RJB Document 138 Filed 12/07/18 Page 1 of 1

AO (Rev, 11/11) Artest Warrant

 

 

 

 

 

 

 

 

 

 

oo roy
; . MPEG ~ :
UNITED STATES DISTRICT COURT | name, | SEL
for the i ce ons
WESTERN DISTRICT OF WASHINGTON | DEC 07 2018
AT TACOMA prune |
i i
United States of America
Vv. ,
Case No. CR18-5579 RBL “A aa
MICHAEL JOHN SCOTT
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without
unnecessary delay MICHAEL JOHN SCOTT, who is accused of an offense or violation based on the following
document filed with the court:

X_Indictment _ Superseding Indictment _ Information _ Superseding Information _ Complaint

_ Probation Violation Petition _ Supervised Release Violation Petition _ Violation Notice _ Order of Court

 

This offense is briefly described as follows:
Count 1 — Conspiracy to Distribute Controlled Substances, 21:841(a)(1), 841(b)(1), and 846...

Date: November 30, 2018 a

ey

Issuthg officer's signatures

 
    
  
 
 

a5 Fi
Of

City and state: Seattle, WA Andy Quach, Deputy Clerk
Printed name and title

 

A cf Return
This warrant was received on (date) { CTT ; and the person was arrested on (date) (2~G° ¢¥ at

 

 

 

(city and state) Fe Ooma, wr :
Date: t2-F-! f J. :
Arrésti ficer’s signature
A Cou fk

Printed name and title

 

 

 
